Citation Nr: 1516167	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-38 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of frostbite of the right hand for accrued benefits purposes based on substitution of the appellant. 

2.  Entitlement to a rating in excess of 20 percent for residuals of frostbite of the left hand for accrued benefits purposes based on substitution of the appellant.


REPRESENTATION

Appellant represented by:	Leo P. Dombrowski, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel
INTRODUCTION

The Veteran served on active duty from February 1960 to March 1962.  He died in December 2011.  The appellant is his surviving spouse and the substitute-claimant in this appeal. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  During the pendency of the appeal, the Veteran died.  The Board issued a March 2012 dismissal of the claims perfected at the time of his death. 

Prior to October 10, 2008, the only recourse that would have been open to the appellant to continue the claims of the Veteran would have been to file a claim for accrued benefits under the provisions of 38 U.S.C.A. § 5121 (West 2014).  In October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) became law.  That Act created the new 38 U.S.C.A. § 5121A, which allows for substitution in the case of the death of a claimant who dies on or after October 10, 2008.  VA has amended its regulations to clarify the rules and procedures regarding claims affected by 38 U.S.C.A. § 5121A.  

In May 2014, the Milwaukee Pension Management Center recognized the appellant as the substitute-claimant in the Veteran's appeal.  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121. 

In August 2010, the Veteran testified in a personal hearing before a Decision Review Officer (DRO) at the RO in Milwaukee, Wisconsin.  A transcript of the hearing has been associated with the claims file. 

A May 2014 Board decision granted 20 percent ratings, but no higher, for residuals of frostbite of the right hand and left hand for accrued benefits purposes based on substitution of the appellant.  The appellant appealed the May 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, pursuant to a December 2014 Joint Motion for Partial Remand, the Court issued an Order that vacated the portion of the Board's decision that denied ratings in excess of 20 percent for residuals of frostbite of the right hand and left hand for accrued benefits purposes and remanded the claims to the Board for further proceedings.

The Board notes that the December 2009 rating decision also declined to reopen the claim for service connection for a lung disability, for which the Veteran filed a notice of disagreement in January 2010.  Although the RO furnished a statement of the case on this issue in October 2014, pursuant to a May 2014 Board remand, the appellant did not perfect an appeal of this issue.  Therefore, this issue is not before the Board at this time.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  During the entire appellate period, the Veteran's residuals of frostbite of the right hand includes arthralgia or other pain, numbness, skin color changes, and nail abnormalities.

2.  During the entire appellate period, the Veteran's residuals of frostbite of the left hand includes arthralgia or other pain, numbness, skin color changes, and nail abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent, and no more, for residuals of frostbite of the right hand have been met during the entire appellate period.  38 U.S.C.A. §§ 1155, 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.321, 3.400(o)(2), 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.41, 4.110, Diagnostic Code 7122 (2014).

2.  The criteria for a rating of 30 percent, and no more, for residuals of frostbite of the left hand have been met during the entire appellate period.  38 U.S.C.A. §§ 1155, 5110(b)(2) (West 2014); 38 C.F.R. §§ 3.321, 3.400(o)(2), 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.41, 4.110, Diagnostic Code 7122 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the appellant's claims on appeal, the Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014)); 38 C.F.R. § 3.159 (2014).  The notification obligation in this case was met by way of a March 2009 letter from the RO to the Veteran, prior to the initial adjudication of his claims in December 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided assistance to the Veteran by seeking all relevant treatment records, affording him a DRO hearing, and scheduling him for three VA examinations, dated in September 2009, June 2010, and March 2011.  The Board notes that the Veteran, in April 2011, reported that he was scheduled for a private X-ray examination.  The RO, in a June 2011 letter, asked the Veteran to submit record of such or authorize VA to assist him in obtaining the records.  The Veteran did not respond.  The Board finds that the September 2009 and June 2010 VA examination reports are adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As will be discussed below, the Board finds that the March 2011 VA examination report, which represents negative evidence in the present appeal, is an anomaly.  

The Veteran, (or the appellant), have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran or appellant in the adjudication of this appeal.  Thus, the Board finds that VA has fully satisfied the duty to assist and the appellant will not be prejudiced as a result of the Board proceeding to the merits of these claims. 

Increased Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R.      § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  The Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is currently in receipt of 20 percent ratings for his residuals of frostbite of the right and left hands under 38 C.F.R. § 4.110, Diagnostic Code 7122, which pertains to cold injury residuals.  

Under Diagnostic Code 7122, a 10 percent rating requires arthralgia or other pain, numbness, or cold sensitivity in affected parts.  A 20 percent rating requires arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) in affected parts.  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following in affected parts: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.110, Diagnostic Code 7122.

A note to Diagnostic Code 7122 states that amputations of fingers or toes and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be separately evaluated under other codes.  Other disabilities that have been diagnosed as the residual effects of a cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., also are to be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Id.  A second note provides that each affected part is to be evaluated separately.  Id.

On VA examination in September 2009, the Veteran reported progressively worse symptoms, without present treatment.  He reported that he self-treated his condition with over-the-counter pain medication and lived it with it for many years.  He complained of aching and pain, with sensitivity to cold, bilaterally with symptoms worse in the left hand and when washing both hands in cold water.  The Veteran noted that he was right-handed.  He described that in the summer, his condition was stable, with intermittent aching and stiffness and soreness of the hands with pain rated as a 4 on a ten-point pain scale.  He reported that in cold and damp weather, his symptoms worsened.  He noted that his tolerance to cold weather was five minutes, with his hands turning from white to blue, and that it took 15 minutes for his hands to return to a normal color once he came in from the cold, with pain increased to 10, rated on a ten-point pain scale, lasting for an hour before gradually decreasing.  He complained that if he touched a metal object in the cold, he experienced immediate increased pain and sensitivity.  He complained that such caused him numbness and burning such that he was unable to fully use his fingers and hand and felt a lack of strength and control.  The Veteran reported that he worked part-time, driving cars, and that he had to take time off in the winter due to his condition.  He reported that he completed basic household activities, and complained of increasing aching and soreness.  

Physical examination in September 2009 revealed that the Veteran presented with intact skin, of normal color and temperature, and fingernails that were intact, without deformity.  There was no joint deformity, neoplasm, edema, or erythema, bilaterally.  There was no localized tenderness to palpation, except at the first metacarpal joint of the right hand.  The Veteran was able to demonstrate a grip position, and able to demonstrate holding a pencil with the right hand.  He was able to approximate his thumb to all fingers and fingertips, and fingertips to his palm of his right hand.  Strength was 4+/5, and sensation was intact, bilaterally.  X-ray examination of both hands was silent for significant osseous abnormalities.  The Veteran was diagnosed with frostbite injury, bilateral hands, with cold sensitivity with paresthesias, joint pain without arthritis, and Raynaud's phenomenon.

On VA examination in June 2010, the Veteran complained of intermittent mild aching and stiffness in both hands during the summer months.  He reiterated his symptoms in cold weather in the same fashion as he did on VA examination in September 2009.  He denied changes since the last VA examination; however, he reported that he was advised to undergo another examination to report his wintertime fingernail changes.  He reported that during the winter months, when he experienced his worst symptoms, his fingernails became very dry and cracked and he used clear nail polish to prevent severe cracking.  He reported that sometimes his cracking and splitting became severe, despite his efforts to curtail such.  He denied complete loss of fingernail.  He denied interference or the need for assistance with his activities of daily living.  He reported that he worked part-time, as a driver, but not during the winter season. 

Physical examination revealed that the Veteran presented, bilaterally, with hands of a normal appearance without anatomical abnormalities.  There was no tenderness to palpation, swelling, erythema, or heat.  There was good dexterity, with each thumb touching the median transverse fold without difficulty.  Reflexes were normal and symmetrical, and sensation was intact.  Skin was normal, without evidence of cyanosis, erythema, or pallor.  There was no dry scaling, pustules, vesicles, ulcerations, exfoliation, crusting, weeping, scarring, or disfigurement.  The fingernails appeared normal, without thickening, cracking, splitting, or subungual debris.  Repeat X-ray examination was not warranted.  The Veteran was diagnosed with cold injury of both hands, with cold sensitivity and mild painful motion without arthritis, unchanged since his last examination. 

During his August 2010 DRO hearing, the Veteran reported his symptoms, including his symptoms that worsened during the cold, in the same fashion as he did on VA examination in September 2009.  He noted that he lost approximately one nail each year, and the splitting was worse in the winter months.  He reported that for six months of each year, he had a very hard time with his hands, without relief from wearing gloves in the cold weather.  He reported that it took 35-40 minutes for him to use his hands after they became cold in colder weather, and that such hurt and felt sore.  He reported occasional cramping, and asserted that he sometimes had to stretch his fingers out.  He asserted that his hands were still sore four or five hours after coming indoors from the cold. 

On VA examination in March 2011, the Veteran reported his symptoms, including his symptoms that worsened during the cold, in the same fashion as he did on VA examination in September 2009.  The Veteran reported that he quit his job as a driver due to his problems with his hands.  He complained of cracked fingernails in the winter.  On physical examination, he presented, bilaterally, without swelling or inflammation, with intact skin.  There was no discoloration and vascularity was normal.  Motor, sensation, and strength were normal.  The Veteran was diagnosed with normal examination of the right and left hands, with completely resolved frostbite residuals. 

In an April 2011 statement, the Veteran reported that his hands were worse, and that he planned to undergo private X-ray examination.  He asserted that his disability caused his wife many problems, and that it was hard to demonstrate his hand pain.  

The Board finds, based on the foregoing, that the Veteran is entitled to the maximum 30 percent ratings during the entire appellate period, for his residuals of frostbite of the right and left hands.  There is evidence of arthralgia or other pain, numbness or cold sensitivity plus nail abnormalities and color changes, as is contemplated by Diagnostic Code 7122 for a 30 percent rating.  38 C.F.R. § 4.110, Diagnostic Code 7122.  While there was no clinical evidence of nail abnormalities, the Veteran reported such in as early as August 2010, during his DRO hearing.  Also, while there is no clinical evidence of color changes, the Veteran reported such in as early as September 2009, during his first VA examination.  The Board finds that the Veteran is competent to report that his fingernails crack and split and that his hands change color; and there is no evidence that he is not credible in this regard.  Layno, 6 Vet. App. 465, at 470.

The Board acknowledges that during the warmer months, or half of each calendar year, the Veteran's symptoms did not include nail abnormalities or color changes.  It is significant that he was only examined by VA in September, June, and March.  In any event, the Board does not endorse an impractical rating assignment that would provide separate 10 percent ratings during the warmer months and separate 30 percent ratings during the colder months.  Resolving all doubt in favor of the Veteran, the Board thus finds that his entire disability picture warrants separate 30 percent ratings during the entire appellate period, for his residuals of frostbite of the right and left hands.  38 C.F.R. § 4.7. 

The Board also acknowledges that the VA examiner who conducted the March 2011 VA examination found the Veteran to be without any demonstrable residuals of frostbite of the right and left hands.  It does not appear that the examiner considered the Veteran's lay statements as to his symptoms of pain and numbness and wintertime color changes and nail abnormalities.  The Board cannot conceive of a scenario wherein the Veteran's disability, a disability he has had since service in the early 1960's, completely resolved.  The Board thus considers the March 2011 VA examination report to be an anomaly and has not included such in the analysis required to assess the severity of the Veteran's residuals of frostbite of the right and left hands.

Further, the Board acknowledges that medical evidence has been presented showing Raynaud's phenomenon of the bilateral hands, specifically, at the time of the September 2009 VA examination.  However, the Board finds that separate ratings based on Raynaud's phenomenon are not warranted because the current 30 percent ratings are predicated on those symptoms associated with Raynaud's phenomenon.  See 38 C.F.R. § 4.104, Diagnostic Code 7122, Note (1) (Raynaud's syndrome is separately ratable unless it is used to support an evaluation under Diagnostic Code 7122).  VA regulations specifically prohibit an evaluation of the same disability under various diagnoses, a practice known as "pyramiding."  38 C.F.R. § 4.14.  In this case, the limitations brought about by the Veteran's Raynaud's syndrome are overlapping and are reflective in the symptomatology of his cold injury-namely the loss of sensory function, pain, and color changes.  Therefore, the symptomatology reflected in the Veteran's residuals of frostbite of the right and left hands are contemplated throughout all relevant codes and would be in effect, pyramiding, if the Veteran was rated separately under all codes.  He would then be rated twice or more for the same symptomatology; and this would over compensate his service-connected disability for his actual impairment of earning capacity.  Esteban, 6 Vet. App. 259. 

Finally, pursuant to the May 2014 Board decision that granted 20 percent ratings for the Veteran's residuals of frostbite of the right and left hands, in a June 2014 rating decision, the RO granted the 20 percent ratings for the residuals of frostbite of the right and left hands and assigned effective dates of September 14, 2009 to December 6, 2011 (the date of the Veteran's death) notwithstanding the fact that the Board's grant was for "the entire appellate period."  In December 2014, the appellant disagreed with the effective date of September 14, 2009 for the assignment of the 20 percent ratings.  She instead contended that the appropriate effective date for the 20 percent ratings was February 24, 2009, the date of the Veteran's claims for increased rating.  The Board acknowledges that the appellant has essentially filed earlier effective date claims for the assignment of the 20 percent ratings for the residuals of frostbite of the right and left hands.  However, the Board finds that the appellant's period of contention for the assignment of higher ratings (i.e. from February 24, 2009 to September 24, 2009) is already before the Board and has been addressed by the above analysis of the increased rating claims.  As explained above, the Veteran's residuals of frostbite of the right and left hands met the criteria for 30 percent ratings under Diagnostic Code 7122 during the entire appellate period.  Therefore, the Board finds that 30 percent ratings for residuals of frostbite of the right and left hands are warranted, effective February 24, 2009.         

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  To determine whether a veteran is entitled to an extraschedular rating, the Board must first consider whether the established schedular criteria are adequate to describe the severity and symptoms of the claimant's disability; and if not, whether the case presents other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization, or whether the award of an extraschedular disability rating is in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's residuals of frostbite of the right and left hands.  There is no doubt that the Veteran experienced pain and numbness in all months and such pain and numbness, with color changes and nail splitting or cracking in the winter months.  He had not described or shown symptoms beyond such or symptoms not considered by the rating criteria.  The rating criteria are therefore adequate to evaluate his disability and referral for consideration of extraschedular rating is not warranted.  38 C.F.R.     § 3.321; Thun, 572 F.3d 1366.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  A TDIU claim is part and parcel of an increased rating claim when such claim is raised by the record by evidence of unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a claim for a TDIU due to the Veteran's residuals of frostbite of the right and left hands is not raised by the record.  Specifically, at the time of the Veteran's September 2009 and June 2010 VA examinations, he was working part-time as a driver.  He asserted that he didn't work during the winter months due to his hand disability.  At the time of his March 2011 VA examination, he reported that he had quit his job driving cars due to his hand disability.  In this regard, the Board specifically notes that winter outdoor temperatures exacerbated the Veteran's symptoms and caused him to miss work, decide to work seasonally, and then quit work all together.  There is no evidence that the Veteran was unable to work in an indoor setting.  In essence, the Veteran had not asserted that he was unemployable, or that he was unable to do any other job, and crucially, the parties to the JMR made no such arguments.  Thus, there is no evidence of unemployability and the Board finds that no further consideration of a TDIU is warranted. 

In sum, with the resolution of all reasonable doubt in the Veteran's favor, the Board finds that separate 30 percent ratings for his residuals of frostbite of the right and left hands are warranted for accrued benefits purposes based on substitution of the appellant during the entire appellate period.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

      (CONTINUED ON NEXT PAGE)





ORDER

A 30 percent rating for residuals of frostbite of the right hand for accrued benefits purposes based on substitution of the appellant is granted, effective February 24, 2009, subject to the laws and regulations governing the payment of monetary benefits.

A 30 percent rating for residuals of frostbite of the left hand for accrued benefits purposes based on substitution of the appellant is granted, effective February 24, 2009, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


